Title: Thomas Boylston Adams to Abigail Adams, 6 July 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother
            Philadelphia 6th: July 1799.
          
          I have your favor of the 30th: ulto before me, and thank you for your tender solicitude on account of my health, for which however I think you need not be particularly solicitous, since I am, excepting a few sensations peculiar to the climate of this City at this season, as well as usual; in addition to which I am on the point of leaving town for some weeks to reside at Germantown in the same family that I board with in town. My fellow lodgers have agreed to go there in preference to the risk of remaining longer in town, especially in our quarter, which is at present far from being the healthiest part. In fact there have been already several indubitable cases of a malignant inflamatory billious fever which have proved generally fatal and were reported to the College of physicians & the board of health, as cases of the yellow fever. It has not yet reached any considerable degree of contagion, but Dr: Rush in compliance with his promise to you waited upon me on the 1st: instt: to advise me either to change my lodgings or remove to some other quarter. I can leave town at present without much inconvenience, and as I am confident every body must do so, that have the means in a month’s time, I prefer

being among the earliest. The heat is intollerably severe and I am the more sensible of it, from having been so long disused to such an excess of it.
          I have used & shall continue to use the cold bath, which seems to have a favorable effect with me, and as our situation in the Country is rural & retired I hope to pass a profitable summer in point of health & study.
          It rejoyces me much that our baggage came safe, and I am greatly obliged to my father for paying the freight to Mr: Smith. I shall remit a post note to Dr: Tufts to repay this money & for some other purposes on my brother’s account.
          If you have any immediate use for linnen, I beg you to take the piece which bears my mark; in truth it belongs to you of right, since you made me a present of a piece last winter and Louisa had the goodness to make it up for use—for both which favors I am more indebted than I am able to repay. I cannot want linnen for two years to come, therefore do what you please with mine, which can never be more so than in being your’s. The chocolate colored coat with a black cape, may be cut up without remorse, since I always disliked the color & moreover it was always too small for me. The buttons are costly but out of fashion. I can remember nothing that I want at present but the jeane coat & a pair of dimmity pentaloons— they are now in season, for every thing like woolen is entirely discarded, and I find my five year old dimmity Coat, which was the first any body undertook to wear here, now quite the rage— a pair of very wide sailors trousers of gingum, a square brimmed hat, very light, a small single breast waistcoat a dimmity coat & a short crop, render your Thomas one of the oddest but most comfortably dressed young men in this City. Not one of these peculiarities will remain such at the end of the season.
          If you wish to appropriate any thing in my trunk to family uses, I beg you to make free with it. My brother & Whitcomb have a number of things, which may be readily distinguished either by marks or size. The linnen belonging to Whitcomb, he expected, had we gone to Lisbon, would have made his fortune. True yankee like, he meant to speculate on his purchase, but then he thought it was no harm to introduce a contraband article under the Envoy’s privilege, though the Envoy himself knew nothing of it, & which vexed him greatly when he first heard of it. As he has got it safe to this Country free of freight & duties, I presume he would be satisfied with a reasonable profit for a part of it. My brother’s piece of linnen, save that unmade though

cut out, you will do as you think best with & the piece of black cloth, which is also his. When you come on in the fall, I should like to have my trunk sent round as it contains chiefly winter cloathing.
          I am glad your journey was of benefit to your health, and that you left my good Aunt so cleverly— I could not have visited her consistent with my engagements, though it would have given me great pleasure. No body delights more in visiting their relations than myself, but I begin to be very much of a selfish calculator and of course an unprofitable acquaintance.
          Dont you think that I write family letters—after looking over mine it smells very much to me like old cloaths & a buck basket, though I believe the linnen is not foul; (pardon the allusion)—but after all, what better have I to serve up—? In the occurrences of the day’s & weeks there is little either various or novel; it is only when I am journeying that I feel a scribling propensity. The birth day of our nation, which has been more aptly stiled our national Sabath, was observed with great decorum & rational festivity among all ranks deserving a participation in its solemnities. I never could consent to labor on that day, wherever I might be, for the impression I have of it is, that the labors of July 4th: 1776 sanctioned an eternal Jubilee of mirth, festivity & gladness, to all true born & full blooded Americans in commemorating its anniversary. I claim this sentiment by inheritance, for— / I am, with the tenderest love & affection / Your Son
          
            Thomas B Adams.
          
          
            PS. I wrote to my Sister by Mrs: Otis, but have not heard from any body except Mr: Malcom since I left New York— To him I have frequently written, on business, but he never says a word of either family.
            The Secretary of State has I presume received communications from Berlin lately, though I know not of what date. I procured the publication of the political parts of my brother’s letter in Brown’s paper, to which I am a subscriber.
          
        